       Case 1:19-mc-00281-JAO-KJM Document 4 Filed 07/29/19 Page 1 of 1                                                                                                      PageID #: 4


CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL(Rev. 07/17)
  CIR./DIST./DIV. CODE                  2. PERSON REPRESENTED                                                                        VOUCHER NUMBER
                                         Dae Han Moon
3. MAG. DKT./DEF. NUMBER                             4. DIST. DKT./DEF. NUMBER                          5. APPEALS DKT./DEF. NUMBER                         6. OTHER DKT. NUMBER
                                                                                                                                                             1:19-mc-00281-JAO-KJM
7. IN CASE/MATTER OF (Case Name)                     8. PAYMENT CATEGORY                                 9. TYPE PERSON REPRESENTED                          10. REPRESENTATION TYPE
                                                      □ Felony                   □ Petty Offense         □ Adult Defendant    □ Appellant                          (See Instructions)
                                                      □ Misdemeanor              I3[ Other               □ Juvenile Defendant □ Appellee                     m\i
 In Re: Dae Han Moon                                  □ Appeal                  ORR                      rof Other Target Witness
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title, : Section) Ifmore than one offense, list (up to five) major offenses charged, according to severity ofoffense.
 Target Witness
12. ATTORNEY'S NAME fF/m                      A/./.. Last Name, including any suffix),                   13. COURT ORDER
      AND MAILING ADDRESS                                                                                    S' 0 Appointing Counsel                         □ C Co-Counsel
                                                                                                             □ F Subs For Federal Defender                   □ R Subs For Retained Attorney
 Clarence McCurtdy Virtue, Esq. #8717                                                                        n P Subs For Panel Attorney                     □ Y Standby Counsel
 1931 E. Vineyard St., Suite 201
                                                                                                         Prior Attorney's
 Wailuku, Hawaii 96793
                                                                                                            Appointment Dates:
                                                                                                          O Because the above-named person represented has testified under oath or has otherwise
      Telephone Number:                             (808) 244-7640                                       satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does
                                                                                                         not wish to waive counsel, and because the interests ofjustice so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Onlyprovide per instructions)                                  name appears in Item 12 is appointed to represent this person in this case, OR
                                                                                                             □ Other (See Instructions)


                                                                                                                               Signature of Presiding Judge or By J       ler of the Court


                                                                                                                       July 29, 2019
                                                                                                                             Date of Order                                  Nunc Pro Tune Date
                                                                                                         Repayment or partial repayment ordered fi"om the person represented for this service at time
                                                                                                         appointment.           □ YES         □    NO

                           CLAIM FOR SERVICES AND EXPENSES                                                                                           FOR COURT USE ONLY
                                                                                                                     TOTAL            MATH/TECH.               MATH/TECH.
                                                                                              HOURS                                                                                     ADDITIONAL
        CATEGORIES (Attach itemization of services with dates)                                                      AMOUNT                ADJUSTED                 ADJUSTED
                                                                                                                                                                                             REVIEW
                                                                                          CLAIMED
                                                                                                                   CLAIMED                   HOURS                 AMOUNT

        a. Arraignment and/or Plea                                                                                           0.00                                            0.00

       b. Bail and Detention Hearings                                                                                        0.00                                            0.00

       c. Motion Hearings                                                                                                    0.00                                            0.00

        d. Trial                                                                                                             0.00                                            0.00

        e. Sentencing Hearings                                                                                               0.00                                            0.00

        f. Revocation Hearings                                                                                               0.00                                            0.00

        g. Appeals Court                                                                                                   jm.                                               Q,QQ
        h. Other (Specify on additional sheets)                                                                              QQO                                             0.00

        (RATE PER HOUR = S                                      TOTALS;                               0.00                   0.00                    0.00                    0.00

        a. Interviews and Conferences                                                                                        0.00                                            0.00

       b. Obtaining and reviewing records                                                                                    0.00                                            0.00

        c. Legal research and brief writing                                                                                  0.00                                            0.00

        d. Travel time                                                                                                       0.00                                            0.00

        e. Investigative and other work (Specify on additional sheets)                                                       0.00                                            0.00

          ATE PER MOl)R =                                       TOTAL}                                0.00                   0.00                    0.00                    0.00
                                                          J-
       Travel Expenses (lodging, parking, meals, mileage, etc.)
18.     Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED);                                                                                         0.00                                            0.00

19. CERTIFICATION OF ATTORNEY/TAYEE FOR THE PERIOD OF SERVICE                                                   20. APPOINTMENT TERMINATION DATE                           21. CASE DISPOSITION
                                                                                                                    IF OTHER THAN CASE COMPLETION
      FROM:                                               TO:

22. CLAIM STATUS                     □ Final Payment                □ Interim Payment Number                                                 □ Supplemental Payment
      Have you previously applied to the court for compensation and/or reimbursement for this case?            □ YES     □    NO          If yes, were you paid?    □    YES        □ NO
      Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything ofvalue) fi^om any other source in connection with this
      representation?    □ YES        □ NO             If yes, give details on additional s
      I swear or affirm the truth or correctness of the above statements.

      Signature of Attorney                                                                                                                       Date


                                                            APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP.                      24. OUT OF COURT COMP.               25. TRAVEL EXPENSES                   26. OTHER EXPENSES                        27. TOTAL AMT. APPR./CERT.
                                                                                                                                                              $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                               DATE                                      28a. JUDGE CODE


29. IN COURT COMP.                      30. OUT OF COURT COMP.               31. TRAVEL EXPENSES                   32. OTHER EXPENSES                        33. TOTAL AMT. APPROVED
                                                                                                                                                              $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                      DATE                                      34a. JUDGE CODE
      in excess ofthe statutory threshold amount.
